DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 2/21/2022.
Claims 1-20 are currently pending and have been examined.
Claims 1, 6-10, 12-14, 17, and 20 are amended.

Response to Arguments
The Amendment filed 2/21/2021 has been entered. Claims 1-20 remain pending in the application.
Applicant’s arguments, see page 13, lines 14-28, filed 2/21/2022, with respect to the rejection(s) of newly amended claims 1, 15, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection is made in view of Galera (US 20150332463 A1), Vacanti (US 20200072764 A1) and Brooks (US 20140067121 A1).
Regarding applicant’s arguments, see page 13, lines 28-29, filed 2/21/2022, with respect to the allowability of dependent claims 2-14 and 16-19 have been fully considered and are not persuasive.  The 103 rejections filed 11/29/2021 have been withdrawn, however, upon further consideration, new ground(s) of rejection is made in view of Galera, Vacanti, and Brooks for the parent claims and new rejections have been made in view of Galera, Vacanti, Brooks, Wang, McLean, Kuznetsov, and Scott for the dependent claims 2-14 and 16-19. Therefore, the dependent claims are not allowable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations that invoke 112(f) are: means of protective equipment in claims 1, 14, and 20. Pg. 21, Lines 13-15 in the specification describe the structure as multiple sensors and a control unit.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a claims 14 and 20. Pg. 21, Lines 13-15 in the specification describe the structure as multiple sensors and a control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the detected polarization properties of the respective object do not correspond to polarization properties that are to be expected for a non-human object, but not for a human,” in lines 3-5. The limitation is unclear and indefinite because it reads as though the respective 
Claim 15 recites the limitation "the movement modulation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the limitation to recite “the time progression of the speed” to overcome this issue and be consistent with the other amendments. The dependent claims 16-19 are also rejected because they do not resolve the deficiencies of parent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1) and Brooks (US20140067121A1).

Regarding Claim 1,
Galera discloses:
A method of protecting humans in an environment of a moving machine (“A method for controlling motorized industrial equipment, comprising:… to yield correlated information relating to a relationship between the human and the motorized equipment within the hazardous industrial zone; and sending an instruction to alter operation of the motorized industrial equipment based on the correlated information.” [Claim 13]),
said method comprising: monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on the detected kinematic parameters of the respective object to initiate a protective measure; … and controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the .
detecting … a time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.)
Galera does not explicitly disclose:
	detecting polarization properties and …, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human
based on both whether the detected polarization properties correspond to polarization properties characteristic of a human 
and on whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
However, Vacanti teaches:
	Detecting polarization properties and movement of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human based on both whether the detected polarization properties correspond to polarization properties characteristic of a human and the movement of the respective object (“The radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; Examiner Interpretation: The radar device is part of the protective equipment. Polarization properties that distinguish organic material are polarization properties characteristic of a human.).
Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and predicting the movements of immobile objects, such as street signs.” [0024]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Vacanti teaches detection of movement of the respective object alongside detecting the polarization properties to classify the object as human but does not teach that the movement is specifically a time progression of speed. Therefore Vacanti also does not explicitly disclose:
	classifying the respective object with respect to whether the respective object is a human based on … whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
However, Brooks teaches:
“The (generally time-dependent) signals received by all the sensors may be processed collectively to detect and/or tracked motions, e.g., when a person moves from the detection zone (or "field of view") of one sensor into the detection zone of a neighboring sensor. To distinguish between people and other moving objects, speeds and patterns of motion are analyzed and compared against typical human motions in certain embodiments.” [0027]; Examiner Interpretation: The speeds and patterns of motions detected by the time-dependent signals is the time progression of speed. And distinguishing the object as a person 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera and Vacanti to further include the teachings of Brooks because moving objects are more likely to be human and therefore are important to monitor, and analyzing the time progression of speed of the objects can classify the object as a human so that the robot can adjust operation to prevent injury to the human (“The present invention relates to safety in robot operation, in particular, in situations where the robot and a human share the same workspace.” [0002]; “A sensor-data-processing module 132 may process sensor readings received from the sensors 110, 112 to, for instance, detect motion occurring in the environment of the robot, calculate ranges for any objects detected, and/or process images to identify and locate persons therein (and, optionally, distinguish between different body parts), depending on the type of sensor utilized. The processed sensor data may be utilized by a speed-control module 134 that determines, e.g., based on zone definitions stored in memory 124, when a person enters or leaves the zone of danger (with his head or torso), and switches between different maximum-speed settings accordingly.” [0025]; “detecting moving rather than static objects helps to discriminate between persons and inanimate objects, as an object that stays completely still is very unlikely to be a person.” [0027]).

Regarding Claim 2,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
wherein said method of protecting humans in said environment of said moving machine takes place within a framework of a human-robot collaboration (“Depending on the scenario, the system may generate a standard control action that allows the industrial system to continue running, but in an altered state that mitigates the risks associated with the identified hazard. If the hazard has an associated risk of injury to a human operator, the system may decide to initiate a safety action to stop the machine. In addition to controlling the machine's behavior based on analysis of the environment, the system may also attempt to control human behavior in an effort to further mitigate risk by issuing feedback or instructions to people in the environment.” [0053]; Examiner Explanation: The method protects humans in situations where a human operator is working in close proximity to the machine, while the machine continues to operate.).

Regarding Claim 3, 
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
	wherein the protective equipment controls the moving machine to initiate the protective measure only when the respective object was classified as a human (“If the robot 1102 is running a cycle that poses a potential risk to the operator within the viewing field, detection of an object classified as "human" within the viewing field causes one or more of the imaging sensor devices 3021 and 3022 or safety controller 1112 to generate a control output placing the robot 1102 in a safe mode.” [0087]).

Regarding Claim 4,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
	wherein the detected kinematic parameters of the respective object comprise the location and speed of the respective object relative to the moving machine (“The imaging sensor can also be configured to correlate results of the 2D and 3D analysis so that the identity, speed, distance, and trajectory of an object within the viewing space can be obtained with a high level of safety integrity.” [0039]).

Regarding Claim 5,
Modified Galera discloses:
The method in accordance with claim 1,
Galera does not explicitly disclose:
wherein the detection of the polarization properties comprises a change of the polarization of electromagnetic radiation being detected on a reflection of the electromagnetic radiation at the respective object.
However, Vacanti teaches:
	“Processing circuitry 120 is configured to determine a category for material 152 of object 150 based on the polarization characteristics of reflected radar signals 162. The category of material 152 may have an effect on the polarization type of reflected radar signals 162. For example, some categories of materials, such as materials that are generally flat with relatively high electrical conductivity, may cause the polarization type to change when radar signals 160 reflect off object 150,” [0038].
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because “a phased-array radar device can provide multiple advantages to automotive and other vehicle collision avoidance systems when enhanced with multiple polarization processing on the receive side. For example, dual circular polarization radar devices Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.

Regarding Claim 6,
Modified Galera discloses:
The method in accordance with claim 1,
Galera further discloses:
wherein the detection of the time progression of the speed comprises: tracking the respective object in the environment; detecting a time progression of a speed of the respective object (“When such an object is detected--e.g., when a person enters the viewing area of the sensor-the sensor may define a portion of the pixel array corresponding to an area around the object for 3D analysis, so that TOF (distance) information for the object can be tracked. The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.);
Galera does not explicitly disclose:
identifying a modulation in the time progression.
Vacanti teaches detection of movement and speed of the respective objects ([0025] and [0030]) which are modulations but doesn’t explicitly teach identifying within a time progression and therefore also does not explicitly teach
identifying a modulation in the time progression.
However, Brooks teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera and Vacanti to further include the teachings of Brooks because moving objects are more likely to be human and therefore are important to monitor, and analyzing the time progression of speed of the objects can classify the object as a human so that the robot can adjust operation to prevent injury to the human (“The present invention relates to safety in robot operation, in particular, in situations where the robot and a human share the same workspace.” [0002]; “A sensor-data-processing module 132 may process sensor readings received from the sensors 110, 112 to, for instance, detect motion occurring in the environment of the robot, calculate ranges for any objects detected, and/or process images to identify and locate persons therein (and, optionally, distinguish between different body parts), depending on the type of sensor utilized. The processed sensor data may be utilized by a speed-control module 134 that determines, e.g., based on zone definitions stored in memory 124, when a person enters or leaves the zone of danger (with his head or torso), and switches between different maximum-speed settings accordingly.” [0025]; “detecting moving rather than static objects helps to discriminate between persons and inanimate objects, as an object that stays completely still is very unlikely to be a person.” [0027]).

Regarding Claim 8, 
Modified Galera discloses:
The method in accordance with claim 1,
Galera further teaches
	wherein the protective equipment detects … the time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.)
Galera does not explicitly disclose:
wherein the protective equipment detects the polarization properties and … of the respective object by means of a common sensor.
However, Vacanti teaches:
A common radar device used to detect both polarization properties and speed of a respective object (“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; “Processing circuitry 120 may be configured to determine a velocity of object 150 based on a change in the frequency of reflected radar signals 162 from the frequency of radar signals 160 (e.g., the Doppler frequency).” [0030]; Examiner Interpretation: Doppler processing determines the velocity of the object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because a radar sensor is known to be capable of both detecting polarization signals and Doppler shifts (velocity). And the use of one radar sensor to perform both functions would provide more information about the surroundings, making classifications more accurate. And having one radar is more spatially compact than packaging two radar sensors together Galera also would allow more accurate classifications and a more compact sensor attachment.

Regarding Claim 9,
Modified Galera discloses:
The method in accordance with claim 8,
Galera further teaches
	wherein the protective equipment detects … the time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.)
Galera does not explicitly disclose:
wherein the protective equipment detects the polarization properties and … of the respective object by means of a radar sensor.
However, Vacanti teaches:
A common radar device used to detect both polarization properties and speed of a respective object (“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; “Processing circuitry 120 may be configured to determine a velocity of object 150 based on a change in the frequency of reflected radar signals 162 from the frequency of radar signals 160 (e.g., the Doppler frequency).” [0030]; Examiner Interpretation: Doppler processing determines the velocity of the object.).
 Galera to include further teachings of Vacanti because a radar sensor is known to be capable of both detecting polarization signals and Doppler shifts (velocity). And the use of one radar sensor to perform both functions would provide more information about the surroundings, making classifications more accurate. And having one radar is more spatially compact than packaging two radar sensors together where each performs a separate function. Adding this to the field of robots and motorized industrial equipment of Galera also would allow more accurate classifications and a more compact sensor attachment.

Regarding Claim 10,
Modified Galera discloses:
The method in accordance with claim 8,
Galera further teaches
	wherein the protective equipment also detects, in addition to … the time progression of the speed of the respective object, the one or more kinematic parameters of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; “The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]; “The system can then identify hazardous conditions based on analysis of the perceived information. For example, the location of certain objects or humans relative to a machine” [0052]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object. The location and speed of the object are kinematic parameters.)
Galera does not explicitly disclose:
wherein the protective equipment also detects, … the polarization properties and … by means of said common sensor.
However, Vacanti teaches:
A common radar device used to detect polarization properties, speed, and one or more kinematic parameters of a respective object (“The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; “Processing circuitry 120 may be configured to determine a velocity of object 150 based on a change in the frequency of reflected radar signals 162 from the frequency of radar signals 160 (e.g., the Doppler frequency).” [0030]; “Processing circuitry 120 may be further configured to analyze the characteristics of reflected radar signals 162, including the power, amplitude, frequency, time of arrival, and angle of arrival of reflected radar signals 162 to determine the location and velocity of object 150.” [0032]; Examiner Interpretation: Doppler processing determines the velocity of the object. At least the location and velocity of the object are the one or more kinematic parameters.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Galera to include further teachings of Vacanti because a radar sensor is known to be capable of both detecting polarization signals and Doppler shifts (velocity). And the use of one radar sensor to perform both functions would provide more information about the surroundings, making classifications more accurate. And having one radar is more spatially compact than packaging two radar sensors together where each performs a separate function. Adding this to the field of robots and motorized industrial equipment of Galera also would allow more accurate classifications and a more compact sensor attachment. It also would be obvious to combine Vacanti with Galera because detecting kinematic parameters of the object provides information that can be used for avoiding a collision with the object (“System 110 can also include or be connected to a sense-and-avoid system, a collision avoidance system, Galera also would allow for collision avoidance with mobile and immobile objects.

Regarding Claim 11,
Modified Galera discloses:
The method in accordance with claim 9,
Galera further teaches
wherein the one or more kinematic parameters of the respective object comprise at least one of its location and its speed (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]; “The system can then identify hazardous conditions based on analysis of the perceived information. For example, the location of certain objects or humans relative to a machine” [0052]; Examiner Interpretation: The location and speed of the object are kinematic parameters.)

Regarding Claim 12,
Modified Galera discloses:
The method in accordance with claim 8,
Galera further discloses:
wherein the protective equipment detects the polarization properties and/or the time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the 
by means of at least one further sensor whose measurement principle differs from that of said common sensor (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on the sensed data (e.g., distinguish between humans, vehicles, machines, etc.), determine current or anticipated behaviors of the objects, and track detected objects as they move through the viewing space. The system may use multiple sensing technologies.” [0052]).

Regarding Claim 13,
Modified Galera discloses:
The method in accordance with claim 12,
Galera further discloses:
wherein the protective equipment also detects, in addition to … the time progression of the speed, one or more kinematic parameters of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; “The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]; “The system can then identify hazardous conditions based on analysis of the perceived information. For example, the location of certain objects or humans relative to a machine” [0052]; Examiner Interpretation: Monitoring 
by means of the further sensor (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on the sensed data (e.g., distinguish between humans, vehicles, machines, etc.), determine current or anticipated behaviors of the objects, and track detected objects as they move through the viewing space. The system may use multiple sensing technologies. … For example, the location of certain objects or humans relative to a machine” [0052]).
Galera does not explicitly teach
the polarization properties and
However, Vacanti teaches
Detecting polarization properties of the respective object (“The radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.

Regarding Claim 14,
Galera discloses:
Protective equipment for a moving machine, wherein the protective equipment is configured to carry out a method of protecting humans in an environment of a moving machine (“An industrial safety system is provided that integrates optical safety monitoring with machine control.” [Abstract]),
said method comprising: monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on detected kinematic parameters of the respective object to initiate a protective measure; … and controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]).
detecting … a time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.)
Galera does not explicitly disclose:
detecting polarization properties and …, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human
based on both whether the detected polarization properties correspond to polarization properties characteristic of a human 
and on whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
However, Vacanti teaches:
	Detecting polarization properties and movement of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human based on both whether the detected polarization properties correspond to polarization properties characteristic of a human and the movement of the respective object (“The radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; Examiner Interpretation: The radar device is part of the protective equipment. Polarization properties that distinguish organic material are polarization properties characteristic of a human.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Vacanti teaches detection of movement of the respective object alongside detecting the polarization properties to classify the object as human but does not teach that the movement is specifically a time progression of speed. Therefore Vacanti also does not explicitly disclose:
	classifying the respective object with respect to whether the respective object is a human based on … whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
However, Brooks teaches:
“The (generally time-dependent) signals received by all the sensors may be processed collectively to detect and/or tracked motions, e.g., when a person moves from the detection zone (or "field of view") of one sensor into the detection zone of a neighboring sensor. To distinguish between people and other moving objects, speeds and patterns of motion are analyzed and compared against typical human motions in certain embodiments.” [0027]; Examiner Interpretation: The speeds and patterns of motions detected by the time-dependent signals is the time progression of speed. And distinguishing the object as a person by comparing the speeds and patterns of motion to typical human motions is the same as classifying the respective object with respect to whether the respective object is a human based on whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera and Vacanti to further include the teachings of Brooks because moving objects are more likely to be human and therefore are important to monitor, and analyzing the time progression of speed of the objects can classify the object as a human so that the robot 

Regarding Claim 15,
Modified Galera discloses:
The protective equipment in accordance with claim 14, 
Galera further teaches
wherein the protective equipment comprises a sensor that is configured to detect at least one of: the polarization properties and the movement modulation combined; and the  one or more kinematic parameters of the respective object (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]; “The system can then identify hazardous conditions based on analysis of the perceived information. For example, the location of certain objects or humans relative to a machine” [0052]; Examiner Interpretation: The location and speed of the object are kinematic parameters.).

Regarding Claim 17,
Modified Galera discloses:
The protective equipment in accordance with claim 15,
Galera further discloses:
wherein the protective equipment comprises a further sensor whose measurement principle differs from that of said sensor (“information from multiple different sensors (e.g., imaging sensors or other types of sensing devices) can be fused and correlated in order to detect objects within the environment with a high degree of confidence. The system can also classify objects based on the sensed data (e.g., distinguish between humans, vehicles, machines, etc.), determine current or anticipated behaviors of the objects, and track detected objects as they move through the viewing space. The system may use multiple sensing technologies.” [0052])
and that is configured to detect the polarization properties and/or the time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.).

Regarding Claim 20,
Galera discloses:
A moving machine having at least one piece of protective equipment, said at least one piece of protective equipment being configured to carry out a method of protecting humans in an environment of a moving machine (“An industrial safety system is provided that integrates optical safety monitoring with machine control.” [Abstract]),
said method comprising: monitoring the environment by means of protective equipment that is configured to detect one or more kinematic parameters of a respective object present in the environment and to control the moving machine in dependence on the detected kinematic parameters of the respective object to initiate a protective measure; … and controlling the moving machine to initiate the protective measure in dependence on detected kinematic parameters of the respective object, wherein the controlling is performed by the protective equipment (“The sensor can track these correlated objects as necessary (e.g., by performing 3D analysis on the pixel areas corresponding to the two objects) so that appropriate safety output can be delivered to a controlled industrial system based on the location and speed of the person within the area.” [0041]).
detecting … a time progression of the speed of the respective object (“The imaging sensor may dynamically change this defined pixel area to move with object so that distance and speed information can be monitored for the object as long as the object remains within the viewing area.” [0040]; Examiner Interpretation: Monitoring speed information of an object is the same as detecting a time progression of the speed of the object.)
Galera does not explicitly disclose:
	detecting polarization properties and …, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human
based on both whether the detected polarization properties correspond to polarization properties characteristic of a human 
and on whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
However, Vacanti teaches:
	Detecting polarization properties and movement of the respective object, wherein the detecting is performed by the protective equipment; classifying the respective object with respect to whether the respective object is a human based on both whether the detected polarization properties correspond to polarization properties characteristic of a human and the movement of the respective object (“The radar device may be configured to distinguish organic material in front of nonorganic material, such as a person in front of a wall. The radar device may be configured to perform this polarization analysis in combination with Doppler processing to identify persons and create tracks of the movement of each person.” [0025]; Examiner Interpretation: The radar device is part of the protective equipment. Polarization properties that distinguish organic material are polarization properties characteristic of a human.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Vacanti so that collisions with humans can be avoided (“The techniques of this disclosure may be useful for autonomous vehicles, remote-controlled vehicles, and/or operator-occupied vehicles. For example, an autonomous vehicle can use a radar device that determines material categories to determine whether an object is a pedestrian or a street sign. A collision avoidance system onboard the autonomous vehicle can track the movement of pedestrians and other mobile objects (e.g., animals and other vehicles). A determination of material category can improve the efficiency of the collision avoidance system because the collision avoidance system can refrain from tracking and predicting the movements of immobile objects, such as street signs.” [0024]). Adding this to the field of robots and motorized industrial equipment of Galera also would allow distinguishing between immobile and mobile objects for collision avoidance.
Vacanti teaches detection of movement of the respective object alongside detecting the polarization properties to classify the object as human but does not teach that the movement is specifically a time progression of speed. Therefore Vacanti also does not explicitly disclose:
	classifying the respective object with respect to whether the respective object is a human based on … whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression;
Brooks teaches:
“The (generally time-dependent) signals received by all the sensors may be processed collectively to detect and/or tracked motions, e.g., when a person moves from the detection zone (or "field of view") of one sensor into the detection zone of a neighboring sensor. To distinguish between people and other moving objects, speeds and patterns of motion are analyzed and compared against typical human motions in certain embodiments.” [0027]; Examiner Interpretation: The speeds and patterns of motions detected by the time-dependent signals is the time progression of speed. And distinguishing the object as a person by comparing the speeds and patterns of motion to typical human motions is the same as classifying the respective object with respect to whether the respective object is a human based on whether a change of speed in accordance with a pattern characteristic of a human is present in the detected time progression.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera and Vacanti to further include the teachings of Brooks because moving objects are more likely to be human and therefore are important to monitor, and analyzing the time progression of speed of the objects can classify the object as a human so that the robot can adjust operation to prevent injury to the human (“The present invention relates to safety in robot operation, in particular, in situations where the robot and a human share the same workspace.” [0002]; “A sensor-data-processing module 132 may process sensor readings received from the sensors 110, 112 to, for instance, detect motion occurring in the environment of the robot, calculate ranges for any objects detected, and/or process images to identify and locate persons therein (and, optionally, distinguish between different body parts), depending on the type of sensor utilized. The processed sensor data may be utilized by a speed-control module 134 that determines, e.g., based on zone definitions stored in memory 124, when a person enters or leaves the zone of danger (with his head or torso), and switches between different maximum-speed settings accordingly.” [0025]; “detecting moving rather than static .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1), Brooks (US20140067121A1), Wang (US20190363430A1), and McLean (US20090021598A1).

Regarding Claim 7,
Modified Galera discloses:
The method in accordance with claim 1,
Galera does not explicitly disclose:
	wherein the protective equipment classifies the respective object as a human when the detected polarization properties of the respective object do not correspond to polarization properties that are to be expected for a non-human object, but not for a human,
and the detected time progression of the speed of the respective object corresponds to a time progression of the speed that is to be expected for a human.
However, Vacanti teaches
wherein the protective equipment classifies the respective object … when the detected polarization properties of the respective object do not correspond to polarization properties that are to be expected for a non-human object, but not for a human (“The processing circuitry of the radar device can apply an algorithm to collect power and phase ratios associated with a category of objects. The processing circuitry can use an object-type recognition method such as a classical Bayesian classifier to create a non-linear boundary around voxels with polarization ratios that are associated with a category of objects such as people and animals, buildings, signage, street materials (e.g., road surface, curbs, or sidewalks).” [0021]; 
Vacanti also does not explicitly teach
and the detected time progression of the speed of the respective object corresponds to a time progression of the speed that is to be expected for a human.
	and the concept of using multiple different measured properties to classify an object as a human when one property does not correspond to a human but a different property does correspond to a human property.
However, Brooks teaches:
	Classifying the object as a human when a detected time progression of a speed of a respective object corresponds to a time progression of the speed that is to be expected for a human (“The (generally time-dependent) signals received by all the sensors may be processed collectively to detect and/or tracked motions, e.g., when a person moves from the detection zone (or "field of view") of one sensor into the detection zone of a neighboring sensor. To distinguish between people and other moving objects, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera and Vacanti to further include the teachings of Brooks because moving objects are more likely to be human and therefore are important to monitor, and analyzing the time progression of speed of the objects can classify the object as a human so that the robot can adjust operation to prevent injury to the human (“The present invention relates to safety in robot operation, in particular, in situations where the robot and a human share the same workspace.” [0002]; “A sensor-data-processing module 132 may process sensor readings received from the sensors 110, 112 to, for instance, detect motion occurring in the environment of the robot, calculate ranges for any objects detected, and/or process images to identify and locate persons therein (and, optionally, distinguish between different body parts), depending on the type of sensor utilized. The processed sensor data may be utilized by a speed-control module 134 that determines, e.g., based on zone definitions stored in memory 124, when a person enters or leaves the zone of danger (with his head or torso), and switches between different maximum-speed settings accordingly.” [0025]; “detecting moving rather than static objects helps to discriminate between persons and inanimate objects, as an object that stays completely still is very unlikely to be a person.” [0027]).
Brooks also does not explicitly teach

However, Wang teaches:
The concept of using multiple different measured properties to classify an object as a human when one property does not correspond to a human but a different property does correspond to a human property (“CNN 128 may incorporate other information to help it identify targets in the vehicle's path and surrounding environment. For example, when a target is moving slowly and outside of a road line, it is likely that the target may be a pedestrian, animal, cyclist, and so on…If the movement of the target does not follow the path of a road, then the target may be an animal, such as a deer crossing the road. Further, when polarization module 126 indicates that the polarization of the received radar signals is typically associated with a given type of target, the CNN 128 may use this information from POL 126 to help it discriminate between targets, e.g., to help it differentiate between pedestrians and vehicles.” [0028]; Examiner Interpretation: The invention described by Wang is interpreted to be capable of classifying an object as human based on a combination of data where detected movement data corresponds to an object that is not a non-human object, but likely a deer, and where detected polarization data corresponding to a human is detected for the same object.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Galera, Vacanti, and Brooks to include further teachings of Wang as “a sensor fusion module (described below with reference to FIG. 12) analyzes all the information available from the sensors to more accurately detect and identify each target.” [0028] And for the reason that McLean provides: McLean teaches that the use of polarization data should be in combination with other types of data for classifying objects because polarization is not always sufficient for classification of an object (“Polarization provides, in particular, a powerful discriminant between Galera also would allow for more accurate object classification.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1), Brooks (US20140067121A1), and Kuznetsov (US10162075B2).

Regarding Claim 16,
Modified Galera discloses:
The protective equipment in accordance with claim 15, 
Galera does not explicitly disclose:
wherein the sensor is configured as a radar sensor and comprises one transmission antenna for transmitting microwave radiation having a first polarization and two reception antennas of which one is configured to receive microwave radiation having the first polarization and the other being configured to receive microwave radiation having a second polarization orthogonal to the first polarization.
However, Kuznetsov teaches:
“A system for determining a presence of a threat on one or more targets in a security checkpoint, comprising: one or more transmitters for transmitting microwave signals at one or more targets within a security checkpoint area, wherein said microwave signals reflect or transmit through one or more objects 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Kuznetsov because the particular arrangement of antennae “are able to discriminate among signals in orthogonal polarizations (i.e. cross- and co-polarizations) in the entire range of working solid angles—corresponding up to 40 planar degrees (up to 1.5 sr).” [0121] Adding this to the field of robots and motorized industrial equipment of Galera also would allow for a larger range of signal detection.

Regarding Claim 18,
Modified Galera discloses:
The protective equipment in accordance with claim 17, 
Galera does not explicitly disclose:
wherein the further sensor is configured as an optical sensor and comprises one radiation source for transmitting optical radiation having a first polarization and two optical detectors of which one is configured to receive optical radiation having a first polarization and the other is configured to receive optical radiation having a second polarization orthogonal to the first polarization.
However, Kuznetsov teaches:

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Kuznetsov because the particular arrangement of antennae “are able to discriminate among signals in orthogonal polarizations (i.e. cross- and co-polarizations) in the entire range of working solid angles—corresponding up to 40 planar degrees (up to 1.5 sr).” [0121] Adding this to the field of robots and motorized industrial equipment of Galera also would allow for a larger range of signal detection.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galera (US20150332463A1) in view of Vacanti (US20200072764A1), Brooks (US20140067121A1), and Scott (US20200284694A1).

Regarding Claim 19,
Modified Galera discloses:
The protective equipment in accordance with claim 17, 
Galera does not explicitly disclose:
wherein the sensor and the further sensor are arranged fixedly with respect to one another to be arranged at the moving machine as a common sensor unit.
However, Scott teaches:
“The monitoring device can incorporate multiple sensors within a single housing.” [0093]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Galera to include further teachings of Scott for “allowing multiple different parameters to be monitored, whilst only requiring a single device to be fitted to the machine.” [0093]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uwe (DE 102015002283 A1) is pertinent because on page 9 it discusses detection of polarization properties and human recognition using speed and movement patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664